DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees that although a trend of lower the ratio of the mark/pitch (0.5 to 0.315) of the resonator, the lower the resonant frequency (5.25 GHz to 4.25 GHz) of the resonator was apparent from the primary art of record Young, there were other geometric factors involved (e.g. different number of IDT fingers, different length of the piezoelectric plate) in Young which contributed to the resonant frequency as was observed in Young’s table. Examiner thus agrees with the applicant’s argument that the obviousness rejection of (previous) claim 2 based on generalizing this trend (i.e. the lower the ratio, the lower the resonant frequency) to extrapolating down to a ratio between the range 0.2 to 0.3 (as claimed by the applicant) for achieving designs with lower resonant frequency, could not be supported by Young. Due to a lack of a published data to exhibit the effect of resonance frequency on the mark/pitch ratio (similar to Young) from a more controlled design of experiments considering every other geometric factors remaining the same, such conclusion is unsupported. Since the limitation of claim 2 is now part of the amended claim 1, claim 1 would be allowable. Claims 9 and 16 would be allowable for same reason and thereby all other dependent claims would be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Gunther (Reg. no. 43,649) on 02/23/2021.
The application has been amended as follows:
15. (Currently amended) A method of fabricating an acoustic resonator device, comprising:
bonding a back surface of a single-crystal piezoelectric plate to a surface of a substrate, a portion of the piezoelectric plate forming a diaphragm that spans a cavity in the substrate; and
forming a conductor pattern on a front surf ace of the piezoelectric plate, the conductor pattern comprising an interdigital transducers (IDT), interleaved fingers of the IDT disposed on the diaphragm; and
wherein a pitch of the interleaved fingers and a mark 
a ratio of the mark of the interleaved fingers to the pitch of the interleaved fingers is greater than or equal to 0.2 and less than or equal to 0.3.
Conclusion
              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                /HAFIZUR RAHMAN/                                                                                                Examiner, Art Unit 2843